ADVISORY ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a response to the after final remarks (see REMARKS filed on 11 June 2021) by Applicant with respect to the rejection of pending claims 1-2 and 4-14. By virtue of the after final remarks, the Applicant presents arguments for independent claims 1 and 14, and dependent claims 4-7, and 9.
Applicant’s arguments filed 11 June 2021 have been fully considered, but they are not persuasive.
	In view of arguments presented by Applicants with respect to unamended claim limitations, the examiner will respond with the following rebuttal arguments.
	Issue: Objection to Drawings
	Applicant argues, “[t]he Examiner is requiring a new drawing/flowchart showing the features of claim 5. Applicants submit that this relationship is already defined in reference to the relationship to the sections shown in the drawings. Applicants submit no new flowchart should be required when describing how the sections function, otherwise a flowchart would need to be shown for every action performed which is generally not done in patent drawings”.
	In reply, the examiner disagrees since the drawings do not appear to include the concept of an action occurring based on a distance between a user object representing a target user and an object representing a browsing user, as recited in claims 5 and 14. As such, the examiner is not persuaded by the Applicant’s argument, and the objection to the drawings is maintained.
	Issue: Rejections under U.S.C. 103.
	Regarding Claims 1, 4 and 9, Applicants argue, in part, “it appears that Smith teaches the opposite of the claimed invention … the claims actually state that the appearance of the ‘user object’ is changed. In Smith, this would be the equivalent of user avatar 206 which represent the target user. Smith discloses that the appearance of the approaching avatar 208 may be changed, not that of user avatar 206”.
	In reply, the examiner disagrees. There is no reason to map ‘user avatar’ 206 to the ‘target user’ as the Applicant has done. If Smith’s ‘user avatar’ 206 is mapped to the claimed 
	Regarding Claims 5 and 14, the Applicant argues, “The Examiner refers to FIG. 4 of Smith as teaching three avatars. However, FIG. 4 only teaches that tagged information for avatars can be turned on/off (tagged/untagged). There is nothing disclosed in Hardy about how the relationships between the three users+ distance affects the presentation of the avatars”.
	In response, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Thus, the examiner will not present a response to Applicant’s argument at the time, but will maintain the rejection of claims 5 and 14, in view of the prior art of record.
	Regarding Claims 6 and 7, the Applicant argues, “[t]he Examiner cited Pose to teach that the changing of objects can be assigned a priority. However, those objects are of the same subject and the same rendering method is used for each of the objects. However, the ‘changing methods’ of the present invention are an entirely different concept in which a first type of change can be assigned a higher priority than a second type of change. Pose is more akin to resource allocation in which more important objects are rendered before less important objects. A changing method is different than a rendering method in that it specifieshow [sic] the object is rendered, (e.g., larger, smaller, changed appearance, etc.).”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Pose was relied on for the concept of assigning a priority arrangement of elements, not a rendering method applied to an object nor a plurality of objects. Modified by Pose, then, the combination of Lievens, in view of Smith, Dawson, and further in view of Pose, discloses the claimed limitations of claims 6 and 7 (see Office Action of 20 April 2021). As such, the examiner is not persuaded by 
In conclusion, then, Applicant argues, “[i]n view of the remarks set forth above, this application is believed to be in condition for allowance”.
In reply, the examiner disagrees since the Applicant has not argued persuasively with respect to the rejection of claims 1, 4-7, 9 and 14 under U.S.C. 103, in view of the prior art of record (see above). Further, Applicant has not yet addressed the outstanding claim objections to claims 1-2 and 4-12, nor the rejection of claim 2 under 35 U.S.C. 112(b), as being indefinite. Therefore, it is the examiner’s position that claims 1-2 and 4-14 are not in condition for allowance at this time.


/PATRICK F VALDEZ/Examiner, Art Unit 2611